*111Rhode Island ss To the Honhle John Menzies Esqr Judge of his Majestys Court of Vice Admiralty in this Colony
Whereas a Citation from you the s4 Menzies wherein you have Cited Coll: John Wanton Esqr Dep* Govr of this his Majts Colony of Rhode Island etc. and Nath11 Kay Esqr Collector of his Majestys Customs in this Colony to Appear before you at a Court of Admiralty to be held at the house of Mr John Channing in Newp* at nine of the Clock this morning to Answer for a Contempt by you said to be Committed in obstructing and hindring the sale of several Negroes and some sugar and Cocoa; by your Decree of the 27th of May last past ordered to be sold.
And the Govr and Councill having considered the same Do find that the Honble John Wanton Esqr and Nathaniel Kay Esqr have proceeded no otherways than by order of this Councill dated the 15th of June 1721. And that the Afores4 Citation of yours is Illegal wrong and Erronious, and in noways to be observed or heeded.
Therefore the Honble the Govr and Councill of this Colony Do in his Majestys Name George by the Grace of God King of Great Brittain etc: Prohibit and forbid You John Menzies Esqr to Deale intermeddle or make any further order or Decree for the selling of the afores4 slaves sugar or Cocoa or putting in Execution any former Decree given for the same (for the same is in the Custody and under the Care of this Government and they have taken lawfull steps for the securing and disposition of the same) on the penalty of being proceeded Agst as the Law Directs on your Contempt. And you James Martin Dep* Register of s4 Court, and You James Cory Marshall of the same are hereby Prohibited and forbid to publish or serve any *112Citation order or Decree or Execution any ways relating to the afores3 premises as you will answer the same at your Perils.
And this Prohibition to be in force untill the Councill and Assembly have Given there further Determination thereon, given under my hand at Newp* this 23a of June in the Seventh Year of his Maj‘s Reign Anno Dom: 1721
Sign’d by Advice of the Councill.
Sam11 Cranston Govr
Jahleel Brenton Esqr Sheriff You are hereby in his Majestys Name required to read this Prohibition in the Presence of Judge Menzies but in case of opposition to read it publickly at the door of the House where the sa Judge holds his Court
Sam11 Cranston Govr
Newp* June 23: 1721 then read the w*hin Recept in the presence of the HonbIe John Menzies, the Regist1' and Marshall of the Court of Admiralty before the Court was opened. Registred
per Jahleel Brenton sheriffe Per Rich4 Ward Secretary
Voted and Ordered that his Honr the Govr have all the Effects of the Ship Porto Prince put into his hands out of the hands of Dy Coll John Wanton and Nathaniel Kay and that they be Assisting in the Recovering of the same.
The Gen1 Councill having seen the Govrs Power, and the Proofs of the Owners Interest in the ship Porto Prince and her cargo, and it Appearing unto them, that the Negroes Sugar and Cocoa seized and sold by publick Vandue in the Town of Newp* on the 23 of June 1721 by act and order of s4 Councill and the produce put into the hands of the Govr L* Coll John Wanton Dep* Govr and Nath1 Kay Esq1 Collector is part and parcell of the Cargo of sa Ship Porto Prince and of right doth belong to the Owners thereof.
The Councill do therefore in obedience to his Majestys Commands signified unto them by my Lord Carteret one of his principal Secretarye of State bearing date from Whitehall Novr the 30th 1721 and by virtue of the Power Vested in Samuel Cranston Esqr Govr from Thomas Hyam Agent for the Owners in Great Brittain It is therefore the order and Decree of sa Councill that John Wanton Esqr late Dep* Govr and Nath1 Kay Esqr do surrender and deliver up into the hands of sa Samuel Cranston Esqr Govr for the use of sa Owners upon Demand; what of the produce of sa Negroes etc. is in their possession and that they do Assist the s4 Govr in the recovery of what of the s4 Effects is outstanding and not yet paid pursuant to the Au*113thority formerly given them and all or any persons having any of sa Effects in their possession are hereby required to pay the same to said Govr or his order he paying all reasonable Charges that hath Accrued thereon and said Govrs receipt shall be a sufficient discharge from the Authority of the Councill or any others claiming the same
Done in Councill Teste Ra Ward Secretary
Att A Generali Councill held at Newport May the 21st and 22a 1723
Present
The Honble Samuel Cranston Esqr Govr M1' John Wickes Ass*
The HonbIe Josa Jenckes Esqr Dep* Govr M1' Andrew Harris Ass*
Cap* Jonathan Nickols Ass* Mr George Cornell Ass*
L* Coll John Wanton Ass* Mr Wm Anthony Ass*
Cap* Edward Thurston Ass* Mr Jeremiah Gould Ass*
Major Randal Holden Ass* Mr Rowse Helme Ass*
His Honour the Govr Communicated to this Councill his Maj*3 Commands bearing date from Kensington Sepr the 25th 1722 commanding the Govr and Councill of this Colony; to deliver up to John Menzies Esqr Judge of the Court of Vice Admiralty all the Effects of the ship Porto Prince, that was brought into this Colony; and secured by the Govr and Councill for the use of the Owners. And this Councill having already by Virtue of an order from my Lord Carteret signifying his Maj*3 pleasure dated Novr the 30th 1721 delivered them up to Samuel Cranston Esqr assignee to Thomas Hyam the attorney of the Owners and Insurers of the sa Ship Porto Prince
' Therefore It is ordered and Voted by this Councill that the answers drawn up by the Govr and Exhibited to this Councill; to Answer the sa order both to his Maj* and Judge Menzies, be sign’d by the Secretary in behalfe of the Councill and Transmitted accordingly and also that the Secretary sign the address drawn upto be sent to his Majestie.
Att A Gen1 Councill Done in Councill Teste Richa Ward Secry